internal_revenue_service number release date index number ------------------------- ------------------------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ----------- telephone number -------------------- refer reply to cc psi b06 plr-143253-14 date date legend taxpayer company a company b company c company d company e company f business a individual a individual b individual c individual d utility licensor state a state b state c state d state e plant date date date date date date date ------------------------------------- ---------------------- ------------------------------------------- ---------------------------------------------- -------------------------- ------------ ------------------------------------------- ------------------------------ -------------------------------------------------- ------------------ ---------------------- ----------------- ---------------------- ------------------------------------------------- ---------------------- ------------ ----------------- ----------- ------------ ----------------- --------------------------- ------ ------ --------------------- ------------------------ ------------------ ----------------- ---------------------- plr-143253-14 ------------------------ ----------------- ----------------------- ------------------------ ------------------ --------------------------- ---------------- ----------------------- ------------------ ----------------------- -------------------- ---------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ date date date date date date date date date date additive additive center --------- test rep ------------------------------------ test rep ----------------------------------------------------------- test rep ------------------------------------------ test rep ------------------------------------ test rep -------------------------- test rep ---------------- test rep ----------------------- test rep ------------------ test rep ----------- source region a ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ---------------------------- dear -------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below plr-143253-14 background company c a state a limited_liability_company is a calendar_year taxpayer and employs the accrual_method of accounting for both book and tax purposes the members of company c are company a and company b each of which is a state a limited_liability_company the ultimate principal owners of company a are individual a individual b individual c and individual d those individuals have worked and invested together in various projects since at least date some of their prior projects included the development construction and operation of synthetic_fuel production facilities and waste coal processing facilities commencing in date the principals agreed to develop a new refined_coal business including that conducted by company c company b is wholly owned by taxpayer which is a state b corporation and wholly owned indirect subsidiary of company d a publicly traded state e corporation that is primarily engaged through its subsidiaries in business a company b is disregarded as a separate_entity from taxpayer for u s federal tax purposes company c was organized on date to construct a facility for the production of refined_coal that was placed_in_service at a mine site in state c on or about date and produced and sold refined_coal with the expectation that it would be burned to produce steam however due to unforeseen difficulties in identifying customers willing to enter into long-term_contracts to purchase refined_coal company c did not continue producing refined_coal after date subsequently on date company c entered into contracts with utility to locate a refined_coal_production_facility on a site adjacent to plant in state b and to sell refined_coal produced in that facility to utility because its existing facility did not meet the functional requirements for producing refined_coal at this new location company c constructed a new refined_coal_production_facility less than twenty percent of the equipment from company c’s original facility was incorporated into the new facility that is after date the fair_market_value of the used components in the new facility were less than twenty percent of the facility’s total value the cost of the new property plus the fair_market_value of the used_property in anticipation of the transaction with company b described below company c was reorganized in date pursuant to that reorganization the membership interests in company c were recapitalized into class a and class b interests the class a interests were contributed to company a and the class b interests were contributed to company e each of company a and company e are classified as partnerships for u s federal tax purposes on date company b acquired all of the class b membership interests in company c from company e in a transaction treated as a taxable sale_or_exchange of plr-143253-14 an interest in a partnership for u s federal_income_tax purposes simultaneously company a and company b entered into a limited_liability agreement with respect to company c setting forth their agreement regarding the respective rights and obligations of the class a and class b interest in company c the management and related decision-making of company c and certain related matters pursuant to its agreements with utility company c purchases coal feedstock from utility the coal supply agreement does not prohibit company c from purchasing coal feedstock from third parties and does not prohibit company c from purchasing more feedstock coal than utility would expect to buy from company c in the form of refined_coal the feedstock coal purchased by company c typically is coal that utility itself purchased from third party vendors consistent with its coal specifications company c uses the process as described below to produce refined_coal that it sells to utility pursuant to a refined_coal sales agreement all of the refined_coal produced in the facility is expected to be used as a fuel at plant to produce steam for the generation of electricity however any refined_coal not purchased by utility can be sold to one or more third parties company c has no employees rather it entered into an operations and maintenance agreement with company f a state a limited_liability_company and affiliate of company a pursuant to that agreement company f will operate repair and maintain the facility in accordance with an agreed operating plan will make arrangements to coordinate delivery of spare parts and supplies will coordinate deliveries of coal feedstock purchases and sales of refined_coal and will perform certain administrative functions in support thereof in addition company f will arrange for testing of refined_coal as described below description of the process the process at issue for production of refined_coal currently employed at the facility involves the mixing of proprietary chemicals additives with feedstock coal prior to combustion the process the patent for the process is licensed by licensor to company c licensor is entitled to certain per ton royalties based on production for_the_use_of the technology test results have shown that when mixed with coal the proprietary additives result in reduced nox so2 and mercury emissions during combustion different chemicals are targeted at specific pollutants based on the characteristics of the feedstock coal burned at the plant company c has chosen a combination of additives that target the reduction of nox and mercury in the case of nox company c understands that additive is believed to cause a portion of the nox to adhere to or react with the additive so that it can be captured and is not emitted in the case of mercury company c understands that additive is believed to react with the elemental mercury in the feedstock coal so that it is converted into a chemical plr-143253-14 species of mercury mercury oxide that can be effectively captured by particulate control devices emissions reduction testing for purposes of determining emissions reductions under sec_45 company c will arrange for pilot-scale combustion testing and laboratory analysis for redetermination purposes and will not rely on any continuous emissions monitoring system or other field testing company c engaged the research center of a prominent university the center to conduct tests on behalf of company c’s at its pilot-scale combustion test facility ctf to determine the emission reductions associated with burning the refined_coal compared to the feedstock coal center reports described below state the ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals hg mercury as and pb during the combustion of coal and other fuels or waste materials the ctf is capable of producing gas and particulate samples that are representative of those produced in industrial- and full-scale pulverized coal pc -fired boilers the ctf is capable of producing gas and particulate samples that are representative of those produced in industrial and full-scale pulverized coal boilers and has several pollution control devices that may be used to reduce emissions including an electrostatic precipitator or fabric filter baghouse for particulate control a selective catalytic reduction column for nox control and a wet scrubber for control of sulfur emissions for purposes of qualifying the refined_coal produced at the facility center conducted pilot-scale combustion tests at its ctf on dates and on feedstock coal of the type typically burned at plant center issued reports with respect to each of those tests which are referred to as test rep test rep test rep test rep test rep test rep test rep test rep and test rep collectively the test reports each test report explains that combustion gas analysis is provided by continuous emissions monitors cems at two locations the furnace exit which is used to monitor and maintain a specified excess air level for all test periods and the outlet of the particulate control device which is used to assess any air inleakage that may have occurred so that emissions of interest sampled at the back end of the system can be corrected for the dilution caused by the inleakage flue gas analyses were obtained from the duct at the outlet of the wet scrubber flue gas mercury measurements were obtained separately by a continuous mercury monitor located at the flue gas ducting at the exit of the wet scrubber center conducted a series of tests on the feedstock and refined_coal blend measuring the emissions with these devices each test report states that the test results indicate that the blend of coal and additives achieved the required reductions in both nox and total mercury emissions plr-143253-14 both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction each test report also states that it is expected the emissions reduction reported would be achieved at full scale using the additive levels tested tested coal the plant currently burns coal obtained from various mines located in states b d and e within source region a company c produces refined_coal using this coal and sells that refined_coal to utility which burns it in the plant to generate electricity from steam the rank of the coal burned at the plant is classified by the american society of testing materials astm as bituminous coal company c requested that center test a blend of coal that represents the coal to be used at the plant tested coal the reports issued by center state that the emission reduction requirements outlined in sec_45 for nox and mercury were satisfied when comparing the results of burning the endpoint fuel to the results of burning the feedstock coal company c expects to continue to operate with the blend and additive levels discussed in the center reports which would be consistent with long-term patterns for coal consumed at the plant to that end samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualified_emission_reduction requirement thereafter within six months after such date another set of samples will be taken for redetermination testing in each case samples will be collected and prepared in accordance with sampling and testing procedures set forth in taxpayer’s operating protocols although testing and preliminary reporting is done timely the center often is not able to issue the final report until after the six-month period although company c does not currently anticipate making changes to its coal feedstock or additive levels or using other coal sources or ranks additional testing will be conducted prior to acquiring coal feedstock from a different coal source region or of a different ranks than reflected in the tested coal in the case of a change in the additive levels tests will also be run at the new minimum levels of additive as the qualified expert advises is necessary to conclude that a qualified emissions reduction will be expected for the new levels of additive rulings requested based on the foregoing you have requested that we rule as follows the refined_coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided plr-143253-14 further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source regions and of the same ranks as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mines from which such feedstock coal is purchased testing by center for qualified emissions reduction as set forth in its test reports satisfies the requirements of notice_2010_54 pilot scale testing conducted at center and subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice may be relied upon to satisfy the qualified_emission_reduction test of sec_45 of the code pursuant to section b of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom of nor more than ten percent above the top of the range of sulfur content and the range of mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 the results set forth by the center in a redetermination test report for production may be relied upon after the date of the testing even if the report is not received until after the six month period specified in section i of notice_2010_54 the placed-in-service date for company c’s current facility will not be determined by reference to the placed-in-service date for company c’s original facility provided that the fair_market_value of the property from the original facility incorporated into the current facility was less than twenty percent of the current facility’s total value the cost of the new property plus the value of the used_property at the time it was placed_in_service provided the facility was placed_in_service prior to date within the meaning of sec_45 relocation of the facility to a different location after date or replacement of part of a facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45 provided the fair_market_value of the used_property is more than twenty percent of the facility’s total value the cost of the new property plus the value of the used_property at the time of relocation or replacement law and rationale plr-143253-14 sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons plr-143253-14 or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of plr-143253-14 useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete finally sec_45 of the code provides that a refined_coal_production_facility must be placed_in_service within certain timeframes for purposes of the refined_coal credit allowable with respect to refined_coal other than steel_industry_fuel the facility must be placed_in_service after date and before date section dollar_figure of notice_2010_54 provides that the year in which property is placed_in_service is determined under the principles of sec_1_46-3 of the regulations ie when the property is placed in a condition or state of readiness and availability for a specifically assigned function section dollar_figure of notice_2010_54 provides that a refined_coal_production_facility will not be treated a placed_in_service after date if more than percent of the facility’s total value the cost of the new property plus the value of the used_property is attributable to property placed_in_service on or before date notice_2010_54 also states that the irs will not issue private letter rulings relating to when a refined_coal_production_facility has been placed_in_service with respect to the first issue the process starts with several chemical additives being added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that results in the reduction of emissions of nitrogen oxide and mercury during combustion section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the plr-143253-14 mine owner or operator in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the marketplace as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure of provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination accordingly we conclude that provided that the feedstock coals during any determination_period are from the same coal source regions and of the same ranks as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mines from which such feedstock coal is purchased with respect to the third issue section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nitrogen oxide sulfur dioxide or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods in the instant case company c will arrange for pilot-scale combustion testing and will not rely on any continuous emissions monitoring system or other field testing which is permitted under section dollar_figure of the notice specifically company c will arrange with the center to conduct testing including redetermination testing at its plr-143253-14 ctf to determine the emissions reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facility the center has conducted pilot-scale combustion tests at its ctf as documented in the test reports in conducting such tests the center conducted tests on the feedstock and then mixed a separate sample of the feedstock with the additives so that it could conduct tests on the refined_coal product in each of its reports the center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions based on the foregoing we conclude that testing by the center for qualified emissions reductions as set forth in its test reports including interim reports satisfies the requirements of notice_2010_54 qualified emissions reduction through testing by the center at its combustion research facility or similar pilot-scale combustion testing facilities under notice_2010_54 may be relied upon with respect to the fourth issue section of notice_2010_54 provides in part that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent redetermination that meets the requirements of the notice accordingly we conclude that the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom of nor more than ten percent above the top of the range of sulfur content and the range of mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 with respect to the fifth issue it is intended that company c will engage in redetermination testing every six months or more frequently if required pursuant to notice_2010_54 however the center is not always able to issue the written report required by section a of notice_2010_54 within the six month period thus although redetermination testing is completed within the six month period the report may be received after the six month period nonetheless the center informed company c of the results of the test on the day of the tests so that it was able to take into account the results of the redetermination within the six month period nevertheless the delay by the center in issuing its report cannot be indefinite accordingly we conclude that the results set forth by the center in a redetermination test report for production may be relied upon after the date of testing even if the report is not received until after the six-month period specified in section i of notice_2010_54 so long as company c receives the written report within days from the date plr-143253-14 of testing however the redetermination of qualified emissions reduction must occur during the earliest of the events described in section dollar_figure of notice_2010_54 with respect to the sixth issue section dollar_figure of the notice provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than twenty percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date this rule provides a test for determining whether modifications to a facility will result in a new placed_in_service_date in this case company c represents that when it constructed its current facility at the plant after date less than twenty percent of the equipment from company c’s original facility was incorporated into the new facility accordingly we conclude that the placed-in-service date for company c’s current facility will not be determined by reference to the placed-in-service date for company c’s original facility provided that the fair_market_value of the property from the original facility incorporated into the current facility was less than twenty percent of the current facility’s total value the cost of the new property plus the value of the used_property at the time it was placed_in_service with respect to the seventh issue during the life of the facility company c may decide to relocate the facility and it may be necessary to replace certain major components in the event of relocation or replacement of a component there should be no change in the placed_in_service_date of the facility as long as the test described in section dollar_figure of notice_2010_54 has been met based on the foregoing we conclude that provided the facility was placed_in_service prior to date within the meaning of sec_45 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45 provided the fair_market_value of the used_property is more than twenty percent of the facility’s total value the cost of the new property plus the value of the used_property at the time of relocation or replacement this ruling expresses no opinion regarding any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was placed_in_service in particular we express or imply no opinion that taxpayer has sufficient risk or rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing plr-143253-14 their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
